                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

MARJEAN YVETTE BATES,             §
              Plaintiff,          §
                                  §
vs.                               §                  Civil Action No. 3:19-01589-MGL-KDW
                                  §
MICHAEL BAKER INTERNATIONAL INC., §
JOAN WALSH, and ANGELA LOGAN,     §
                Defendant.        §
                                  §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
         GRANTING MBI’S PARTIAL MOTION FOR PARTIAL DISMISSAL,
          AND GRANTING WALSH AND LOGAN’S MOTION TO DISMISS

       Plaintiff Marjean Yvette Bates (Bates), proceeding pro se, filed this action alleging

Defendants Michael Baker International Inc. (MBI), Joan Walsh (Walsh), and Angela Logan

(Logan) (collectively, Defendants) discriminated against her because of her race in violation of

Title VII of the Civil Rights Act of 1964 (Title VII), as well as a claim under the Equal Pay Act

(“EPA”), 29 U.S.C. § 206. The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting MBI’s motion for

partial dismissal and Logan and Walsh’s motion to dismiss be granted. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on January 29, 2020. Bates filed her Objections to

the Report (Objections) on February 10, 2020. Defendants filed their Response to the Objections

on February 24, 2020. The Court has reviewed the Objections but holds them to be without merit.

It will therefore enter judgment accordingly.

       Bates’s objections merely restate the factual allegations from her complaint. She fails to

raise any specific objections to the Magistrate’s legal analysis. Accordingly, the Court need not

conduct a de novo review based upon these objections. See Orpiano, 687 F.2d at 47. The Court

fails to identify any error with the Report.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Bates’s objections, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of the Court MBI’s motion for partial dismissal and Walsh

and Logan’s motion to dismiss are GRANTED.



       IT IS SO ORDERED.

       Signed this 14th day of April 2020 in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE



                                                2
